Citation Nr: 1502322	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-45 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment/reimbursement of unauthorized medical expenses at a private medical facility from January 30, 2010, to February 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which found that the Veteran was entitled to payment/reimbursement of the first two days (January 28 and 29), but not for the period beginning January 30.

The Board notes that the Veteran indicated on his Substantive Appeal that a Travel Board hearing was desired in conjunction with this case.  He subsequently submitted a statement in January 2011 indicating he no longer desired a hearing.  However, his representative asserted in a September 2014 written statement that the case should be remanded to comply with the original Travel Board hearing request.  The Board subsequently sent correspondence to the Veteran in October 2014 requesting clarification as to whether he still desired a hearing.  This correspondence, in pertinent part, informed the Veteran that if he did not respond within 30 days of the date of that letter, the Board would assume he no longer desired a hearing.  No response to this correspondence appears in the record available for the Board's review, to include Virtual VA/VBMS.  Accordingly, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The evidence shows that at the time the medical services were initially provided in January 2010 the Veteran was enrolled in a VA Health Care System with treatment having been provided within an applicable 24-month period.

2.  The evidence shows that the treatment received at the private facility for the period from January 28 through January 29, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA has already approved the payment/reimbursement of the medical expenses during this emergency care period.

3.  The medical services provided at the private medical facility from January 30, 2010, to February 3, 2010, following emergency care, were not for a service-connected disability, nor did the Veteran have a total disability permanent in nature resulting from a service-connected disability at that time. 

4.  The evidence does not show that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention, following the Veteran's emergency room treatment, from January 30, 2010, to February 3, 2010, would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment/reimbursement of unauthorized medical expenses at a private medical facility from January 30, 2010, to February 3, 2010, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has a general obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The provisions of Chapter 17 of the 38 U.S.C. and  38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In this case, the Veteran was informed of the bases of the denial of the claim and he has been provided with a Statement of the Case which outlines the laws and regulations used in evaluating his claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A.  In a letter dated in October 2010, VA advised the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005).  

It is also noted that in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  In this case, the Veteran and his representative have had ample opportunity to submit any evidence or information in support of the Veteran's claim.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The record reflects that on January 28, 2010, the Veteran was treated in the emergency room of a private medical facility for respiratory problems to include severe dyspnea.  He was discharged on February 3, 2010, with a diagnosis of chronic obstructive pulmonary disease (COPD) exacerbation.  VA has approved payment or reimbursement for medical expenses incurred during the Veteran's emergency department treatment from January 28 and 29, 2010.  It is the subsequently incurred medical expenses that are at issue herein.

Initially, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care provided at the private facility in question from January to February 2010.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994). 

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists. 

Pursuant to 38 U.S.C.A. § 1703(a), when Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in 38 U.S.C.A. § 1710, may contract with non-Department facilities in order to furnish certain care, including:  hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained prior authorization for payment of the private medical services provided by the private facility from January 30, 2010, to February 3, 2010.  Likewise, although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, no such application was made in this case. 

Accordingly, the Board must conclude that prior authorization for the private medical services provided from January 30, 2010, to February 3, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  That matter was denied by the VAMC on the basis that VA facilities were available and the medical treatment was no longer provided for a medical emergency. 

Pursuant to the provisions of 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met: 

(a) The care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The record available for the Board's review does not reflect that the Veteran was service connected for chronic obstructive pulmonary disease (COPD) when he was treated and he was not participating in a rehabilitation program.  Accordingly, there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under 38 U.S.C.A. § 1725, payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may also be authorized.  38 C.F.R. §§ 17.1000-03.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In approving payment/reimbursement for the costs of medical care received on January 28 and 29, 2010, the VAMC concluded that these are symptoms of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Stated another way, it was for emergency care.

As to the inpatient care received after the emergency care treatment, the Board finds that as the Veteran was stabilized as of January 29, 2010, any further treatment required for his non-service-connected disability (COPD) should have been sought at a VA facility.  In this regard, the medical evidence does not show that the Veteran had any symptoms following his emergency care stabilization that a prudent layperson would have reasonably expected would have been hazardous to life or health had he delayed in seeking immediate medical attention.  

The Veteran has contended that his condition was not fully stabilized even at the time of his discharge from the private facility on February 3, 2010.  He contends that his regular VA physician evaluated him shortly thereafter, and had him admitted to a VA hospital for further treatment.  However, the fact that the Veteran was discharged for a few days and subsequently admitted to a VA facility reflects that his symptoms had stabilized to the point that a transfer to a VA facility was possible, and that one was readily available.  The Board also notes that there is no indication in the record that the Veteran or the private facility contacted VA during the period about a possible transfer.  In other words, the record does not reflect VA denied it had space for the Veteran at the time in question.

As the criteria under the Millenium Act are conjunctive, the failure to satisfy 38 C.F.R. § 17.1002(c) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary. 

Thus, the criteria for reimbursement or payment for the unauthorized private medical care that the Veteran received from a private medical facility from January 30, 2010, to February 3, 2010, under the provisions of both 38 U.S.C.A. §§ 1725  and 1728 have not been met.  Accordingly, the appeal must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


